279 S.W.2d 104 (1955)
Evaristo BRITO, Appellant,
v.
The STATE of Texas, Appellee.
No. 27504.
Court of Criminal Appeals of Texas.
May 18, 1955.
Leonard Howell, Midland, for appellant.
Hulon B. Brown, County Atty., Midland, Leon Douglas, State's Atty., Austin, for the State.
DAVIDSON, Judge.
This is a conviction under Art. 483, Vernon's Ann.P.C., which makes it unlawful for one to carry on or about his person a "bowie knife or any other knife manufactured or sold for the purposes of offense or defense." The punishment was assessed at six months in jail.
In charging such offense, the information charged only that appellant did unlawfully carry on or about his person a knife.
Appellant's attack upon the information as being insufficient to charge an offense should have been sustained.
To come within the statute the knife must be one which is described in the statute. Knives, generally, are not covered by the statute.
The judgment is reversed and the prosecution ordered dismissed.